 INTL. STEREOTYPERS AND ELECTROTYPERS LOCAL NO. 25103International Stereotypers and Electrotypers Union,Local No.25 andNiagara Falls Gazette PublishingCorporationandNiagara FallsTypographicalUnion,Local 233, affiliated with the InternationalTypographical Union,AFL-CIO andBuffalo WebPressmen and Assistants Union,LocalNo. 30,affiliated with the International Printing PressmenandAssistantsUnion,AFL-CIO.Cases3-CD-356,13-CD-356-2September13, 1971DECISION AND DETERMINATION OFDISPUTESwholly owned subsidiary of Gannett Company, Inc.,and publishes in Niagara Falls, New York, a dailynewspaper with a circulation of about 35,000. Itemploys in its Niagara Falls plant about 200 employ-ees.During the past 12 months it has had grossrevenues in excess of $200,000. During the sameperiod it has subscribed to interstate news services,published nationally syndicated features, and adver-tisednationally sold products.We find that theEmployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.BY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by the Niagara Falls Gazette PublishingCorporation (herein referred to as the Employer)alleging that International Stereotypers and Electro-typers Union, Local No. 25 (herein referred to as theStereotypers), has violated Section 8(b)(4)(D) of theAct.A duly scheduled hearing was held beforeHearing Officer James J. Palermo on April 5, 29, and30, 1971.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.All parties, including Buffalo Web Pressmen andAssistantsUnion, Local No. 30, affiliated with theInternational Printing Pressmen and Assistants Un-ion,AFL-CIO (herein referred to as the Pressmen),and Niagara Falls Typographical Union, Local 233,affiliatedwith the International Typographical Un-ion,AFL-CIO (herein referred to as the Typogra-phers), the Stereotypers, and the Employer, appearedat the hearing and were afforded a full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence on the issues.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, including thebriefs of the Stereotypers, the Employer, the Press-men, and the Typographers, the Board makes thefollowing findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated to the following facts: TheNiagara Falls Gazette Publishing Corporation is aII.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Internation-al Stereotypers and Electrotypers Union, Local No.25; the Buffalo Web Pressmen and Assistants Union,LocalNo. 30, affiliated with the InternationalPrinting Pressmen and Assistants Union, AFL-CIO;and the Niagara Falls Typographical Union, Local233, affiliated with the International TypographicalUnion, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTESA.Background and Facts of the DisputesIn late 1968 the Employer decided to convert itscomposing room operation from a hot metal processto a photocomposition process, a coldtype process. Inthe following months the Employer purchased andinstalled the necessary equipment. Employees repre-sented by the Typographers were assigned to operatethe equipment and trained to do so. The conversionprocess has been a gradual one and even as of the dateof the hearing had not been completed. However, asubstantial proportion of the newspaper is presentlybeing produced by the photocomposition method.The product of this process is a zinc engraving plate.More recently the Employer has determined to makethis engraving plate slightly thinner and to eliminatethe need for making a lead plate for the press by usingthis engraving plate directly on the press to print thenewspaper. On August 6, 1970, Employer announcedits decision to print directly from the engraving plateto the representatives of the three Unions involved.Both the Stereotypers and the Pressmen claimed thework of mounting the zinc engraving plate onto theplastic saddle as a preliminary step in mounting theengraving plates onto the presses. Subsequently, onJanuary 28, 1971, the Stereotypers also claimed thework of making the engraving plates from the point ofmaking the necessary photograph until the process iscompleted.On January 29, 1971, the Stereotypers193 NLRB No. 16 104DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatened to strike if Employer attempted to convertmeans of a bending and bonding process, andto direct printing upon the expiration of its contractmounted on the press to print the newspaper. Thus thewith the Stereotypers without assigning the placing ofneed for the lead plate would be eliminated.the engraving plates upon a saddle to employeesrepresented by the Stereotypers. On February 9, 1971,B.Work in Disputethe Stereotypers informed Employer that if it attempt-ed to make the contemplated conversions with theThe work in dispute is the production of the zincwork assignment it preferred it could expect a strikeengraving plate from the point the page is placedand picketing.before the camera until the completed engraving isPrior to 1969, the procedure for producing thedelivered to the Pressmen for placing on the press.newspaper was basically as follows: typographersThis includes the work involved in placing theusing linotype machines, set copy into lead type. Thecompleted engraving plate on a saddle by means oftypographers then arranged the lead type intothe bending and bonding process in preparation forchases'-each representing one full page of theplacing it on the press.newspaper. The stereotypers then made a matrix byC.Contentions of the Partiesplacing semiwet cardboard over the top of the chaseand applying pressure so that the plate in the chaseThe Employer and the Typographers contend thatmakes an impression on the cardboard. The card-the Employer's assignment of the disputed work ofboard was then dried into a semicylindrical shape.producing the engraving plate to employees repre-The stereotypers then placed the matrix into a formsented by the Typographers should be upheld becauseand poured in molten metal which dried in the form ofof the following factors: related skills, employera casting of the matrix forming a semicylindericalpreference, efficiency and economy of operations,stereotypepressplate.Pressmen then placed theand area and industry practice. The Stereotyperspressplate onto the press to print the newspaper.contends that the work should be assigned toIn 1969, the Employer started the process ofemployees which it represents because of the follow-converting to photocomposition or coldtype. Undering factors: contractual provisions and effect onthat process photocomposition machines set photo-employees.graphically the type for copy. In this process, the copyThe Employer and the Pressmen contend that thecomes out of the photocomposition machines in theEmployer's assignment of the work of placing theform of white paper with black characters. This paperengraving plates on the saddle by means of theis then cut into strips and pasted down as it wouldbending and bonding process in preparation forappear on the finished page. The pasted down copy isplacing it on the press should be upheld because of thecalled a mechanical. The mechanical is then photo-following factors: employer preference and efficiencygraphed and the film developed. The resultingand economy of operations.2 The Stereotypers con-negative, which is the size of a newspaper page, is thentends that the work should be assigned to employeesinspected for flaws. If any imperfections appear, theywhich it represents because of the following factor:are opaqued or blacked out. The negative is theneffect on employees.placed on a sensitized zinc plate and exposed tointense light causing the plate to become acid resistantD.Applicability of the Statutein those areas in which light is able to pass through thenegative.The plate is then placed in an etchingThe charge which was duly investigated by themachine in which acid is splashed against the plateRegionalDirector alleges a violation of Sectioneating away those areas of the plate that will not be8(b)(4)(D) of the Act. The Regional Director wasprinted.The etched plate is then used to make asatisfied upon the basis of such investigation thatmatrix which is in turn used to make a semicylinderi-there was reasonable cause to believe that a violationcal stereo pressplate as in the hot type process.had been committed and therefore that a hearingPressmen then place the plate onto the press and use itshould be held in accordance with Section 10(k) of theto print the newspaper.Act. On the basis of the entire record, including theIn the summer of 1970, the Employer decided thatStereotypers' threat to picket and strike unless itsin view of recent technological advances it would nowork assignment demands were met, we find there islonger be necessary to make the lead stereo pressplatereasonable cause to believe that a violation of the Actfrom the zinc plate but rather the zinc plate could behas occurred and that the dispute is properly beforemade slightly thinner, placed on a plastic saddle bythe Board for determination.3IA rectangular frame into which pages or columns are fastened3The Pressmen raises some question as to whether the threats by the2 In addition the Employer contends that the assignment should beStereotypers were to prevent the assignments or to compel a change by theupheld because of contractual provisions in the Pressmen's contract.Employer in favor of the Stereotypers.However, it concedes that there is INTL. STEREOTYPERS AND ELECTROTYPERS LOCAL NO. 25E.TheMerits of the DisputesAs theBoardstated inJ. A. Jones Construction Co.,4we shall determine the appropriate assignment ofdisputed work in eachcasepresented for resolutionunder Section 10(k) of the Act only after taking intoaccount and balancing all relevant factors.1.Employer preferenceThe Employerassignedthe work of producing thezinc engravingplate,and prefers an award, toemployees represented by the Typographers. Thisfactor favors an award of this work to employeesrepresented by the Typographers.The Employerassignedthe work of mounting thezinc engravingplate on to the plastic saddle by meansof the bending and bonding process, and prefers anaward, to employees represented by the Pressmen.This factor favors an award to employees representedby the Pressmen.2.Efficiency and economy of operationsThe record shows that there is continued inter-changeamong the employees in the composing roomand that Employeris trainingmost of the employeesin the composing room to handle all functions of pagelayout, camera work, and engraving. It further showsthat many times problems havearisen inthe cameraend of the process that can be handled by theemployeesassignedto it because they are fully trainedin such aspectsof the work. In order to insure thisinterchangeEmployer has expended large sums ofmoney to train the composing room force in photoen-graving:an expenditure which would be largelywasted ifthe work were now assigned to employeesrepresentedby the Stereotypers. This factor favors theassignmentof the work of producing the zincengravingplate to employees represented by theTypographers.As to the bending and bonding, the record showsthat the work of placing the zinc plates on the plasticsaddles would require only 1 or 2 hours for one manper day. If the employee assigned this work wasrestricted as to what else he could do, the Employerwould not be able to efficientlyuse itsmanpower.Further,as pressmenwould be required to shut downthe pressesshould an imperfect bonding not bediscovereduntil the press is inoperation, it would bemore efficientfor pressmen to be able to correct suchbonding. This factor favorsassignmentof the work ofbending andbonding to employees represented by thePressmen.evidence in the record which supports a finding that threats were made forthat purpose.Based on that evidence we have made the finding statedabove.3.Contracts105The Stereotypers do not contend that the languageof its contract with the Employer requires assignmentof the work of making the engraving plate toemployees represented by it. It does, however,contend that the Employer's contract with theTypographers requires such an assignment. As origi-nallyexecutedMarch 26, 1969, the Employer'scontract with the Typographers provided in relevantpart as follows "Jurisdiction of the Union begins withthe markup of copy and continues until the material isready for the printing press (but excluding the makingof plates for the newspaper press or any processing ofplate incidental thereto) and the appropriate collec-tive bargaining unit consists of all employees perform-ing such work." The record shows that as of the timeof the execution of this contract Employer did notcontemplate using the engraving plate on the printingpress.As previously noted, Employer subsequentlydid go to the photocomposition process for asubstantial part of the newspaper. However, it was notuntil the summer of 1970 that the Employer decidedto use the engraving plate which results from thatprocess directly on the press. In January 1971 theStereotypers asserted that thejurisdiction provision inthe Typographers' contract excluding the making ofplates for the press, and contended that this provisionwas intended for its benefit and therefore it is entitledto this work. Employer and the Typographerssubsequently amended their contract so that itpresently reads "Jurisdiction of the Union begins withthe markup of copy and continues until the material isready for the printing press (but excluding the makingof plates for the newspaper press or any processing ofplates incidental thereto except the making andhandling of plates by the photo engraving process)and the appropriate collective bargaining unit con-sists of all employees performing any such work." Weconclude that the provision in the original contractwas intended to set forth the limits of the jurisdictionof the Typographers. The Stereotypers did notcontend that the Employer violated these jurisdiction-al limits when it originally assigned to the Typogra-phers the work of making the zinc plates. Of course, atthat time the zinc plates were used by the Stereotypersto make the lead plate which was then in turn used onthe press. Now Employer proposes to eliminate thelead plate and to use the zinc plate directly on thepress instead. Thus what has happened is that thework formerly performed by the stereotypers has beeneliminated from the process and now the Stereotypersis claiming other work which it did not contend was4International Association of Machinists,Lodge No 1743, AFL-CIO (JA Jones ConstructionCo),135NLRB 1402. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin its jurisdiction when the work was originallyassigned,using a clause which was drafted at a timewhen no one contemplated that it would be possibleto eliminate the making of the lead plate.The onlybasis for such a claim is that the engraving plate isnow being used in such a way as to eliminate workperformed previously by Stereotypers. Under thesecircumstances,we donot believe that the clause in theTypographers' contract requires assignment of thiswork to the Stereotypers.As to the mounting of the engraving plate on theplastic saddle by means of the bending and bondingprocess we find that neither the Stereotypers nor theTypographers' contract clearly covers the disputedwork.4.The availability of craftsmenThe Typographers have training facilities for theirmembers in operating the photocomposition andphotoengraving equipment. Typographers employedby the Employer have been trained at this school.These employees have in turn trained other typogra-phers employed by Employer. The Stereotypers hasno such school. Because of the availability of trainedcraftsmen and because of the training facilities, thisfactor favorsassignmentof the work to employeesrepresentedby the Typographers.The mounting of the engraving plate on the plasticsaddle by means of the bending and bonding processrequires no particular skill. Employees represented byeither the Stereotypers or the Pressmen could performthe work equally well. Accordingly, this factor favorsneither group of employees.5.Industryand area practiceNo evidence was introduced to establish thatstereotypers are presently performing the work ofproducing the zinc plate at any newspaper. There isevidence establishing that typographers performedthatwork at newspapers in the following cities:Mobile,Alabama;Peoria, Illinois;TerreHaute,Indiana; Vincennes, Indiana; Little Rock, Arkansas;Wilmington, Delaware; Albuquerque, New Mexico;Joplin,Missouri;Bangor,Maine;Detroit,Michigan;Lawton, Oklahoma; Austin, Texas; Camden, NewJersey; and Las Vegas, Nevada. As it appears that theassignmentof this work to employees represented bytheTypographersis in accordancewith industrypractice,this factor favors assignment of this work toemployees represented by the Typographers.There was no evidence as to industry or areapractice as to the work of mounting the engravingplate on the plastic saddle by means of the bendingand bonding process.6.Job lossesWhile the effects of the elimination of the prod-uction of the lead plate will be felt mostly by theemployees represented by the Stereotypers, this factoris largely neutralized by the Employer's assurancesthat no employee will lose his job or suffer economicloss as a result of these changes.ConclusionsBased upon the entire record and after full consider-ation of all relevant factors, particularly the employerpreference, efficiency and economy of operations,area and industry practice, and the availability ofcraftsmen, we conclude that on this record we canfind no compelling reason for disturbing the Employ-er's assignmentof the work of producingengravingplates to employees represented by Typographers.Accordingly, we shall determine the existing jurisdic-tional dispute by awarding the work of producing theengraving plate to employees represented by theTypographers. In making this determination we areassigningthe disputed work to employees who arerepresented by the Typographers and not to theTypographersor its members.Our present determina-tion is limited to the particular dispute which gave riseto this proceeding.Based on the entire record and after full considera-tion of all relevant factors, particularly employerpreference and efficiency and economy of operations,we can find no compelling reason for disturbing theEmployer'sassignment of the work of mounting theengraving plates on the plastic saddle by means of thebending and bonding process to employees represent-ed by thePressmen.In making this determination weare assigning the disputed work to employees who arerepresentedby thePressmen and not to the Pressmenor its members.Our present determination is limitedto the particular dispute which gave rise to thisproceeding.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makes the following determination of dis-putes.1.Employeesemployed bythe Employer who arerepresentedby the Niagara Falls TypographicalUnion, Local233, affiliated with the InternationalTypographicalUnion,AFL-CIO,are entitled toperform the photocomposition work including thework of producing the zinc engraving plate which is INTL. STEREOTYPERS AND ELECTRQTYPERS LOCAL NO. 25107performed in connection with the Employer's opera-tion at its plant in Niagara Falls,New York.2.Employeesemployed bythe Employer who arerepresented by Buffalo Web Pressmen and AssistantsUnion,LocalNo. 30,affiliated with the InternationalPrinting Pressmen and AssistantsUnion, AFL-CIO,are entitled to perform the work of mounting theengraving plate on the plasticsaddle bythe bendingand bonding process which is performed in connec-tionwith the Employer'soperation at its plant inNiagara Falls,New York.3.International Stereotypers and ElectrotypersUnion,LocalNo.25, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequire Niagara Falls Gazette Publishing Corporationto assign the work referred to in paragraphs 1 and 2 toemployees represented by it.4.Within 10 days of the date of this Decision andDetermination of Disputes the International Stereo-typers and Electrotypers Union, Local No. 25, shallnotify the Regional Director for Region 3, in writing,whether or not it will refrain from forcing or requiringNiagara Falls Gazette Publishing Corporation bymeans proscribed by Section 8(b)(4)(D) of the Act toassign the work awarded above in a manner inconsis-tent with the above Determination.